Case 2:20-cv-11574-SVW-MAA Document 1 Filed 12/23/20 Page 1 of 8 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
  2     Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
  3     Amanda Seabock, Esq., SBN 289900
        Mail: 8033 Linda Vista Road, Suite 200
  4     San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
  5     amandas@potterhandy.com
  6     Attorneys for Plaintiff
  7
  8
                                UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
 10
 11     Orlando Garcia                            Case No.

 12               Plaintiff,
                                                  Complaint For Damages And
 13       v.                                      Injunctive Relief For Violations
                                                  Of: Americans With Disabilities
 14     Pai and Chan Pharmacy Corp. II,           Act; Unruh Civil Rights Act
        a California Corporation
 15
                  Defendant.
 16
 17
            Plaintiff Orlando Garcia complains of Pai and Chan Pharmacy Corp. II,
 18
      a California Corporation, and alleges as follows:
 19
 20
        PARTIES:
 21
        1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
 22
      level C-5 quadriplegic. He also suffers from Cerebral Palsy. He has manual
 23
      dexterity issues. He uses a wheelchair for mobility.
 24
        2. Defendant Pai and Chan Pharmacy Corp. II owned Key Drug Company
 25
      located at or about 770 Vermont Ave, Los Angeles, California, in August 2020.
 26
        3. Defendant Pai and Chan Pharmacy Corp. II owns Key Drug Company
 27
      (“Store”) located at or about 770 Vermont Ave, Los Angeles, California,
 28


                                             1

      Complaint
Case 2:20-cv-11574-SVW-MAA Document 1 Filed 12/23/20 Page 2 of 8 Page ID #:2




  1   currently.
  2     4. Plaintiff does not know the true names of Defendants, their business
  3   capacities, their ownership connection to the property and business, or their
  4   relative responsibilities in causing the access violations herein complained of,
  5   and alleges a joint venture and common enterprise by all such Defendants.
  6   Plaintiff is informed and believes that each of the Defendants herein is
  7   responsible in some capacity for the events herein alleged, or is a necessary
  8   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
  9   the true names, capacities, connections, and responsibilities of the Defendants
 10   are ascertained.
 11
 12     JURISDICTION & VENUE:
 13     5. The Court has subject matter jurisdiction over the action pursuant to 28
 14   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 15   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 16     6. Pursuant to supplemental jurisdiction, an attendant and related cause
 17   of action, arising from the same nucleus of operative facts and arising out of
 18   the same transactions, is also brought under California’s Unruh Civil Rights
 19   Act, which act expressly incorporates the Americans with Disabilities Act.
 20     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 21   founded on the fact that the real property which is the subject of this action is
 22   located in this district and that Plaintiff's cause of action arose in this district.
 23
 24     FACTUAL ALLEGATIONS:
 25     8. Plaintiff went to the Store in August 2020 with the intention to avail
 26   himself of its goods and to assess the business for compliance with the
 27   disability access laws.
 28     9. The Store is a facility open to the public, a place of public


                                                2

      Complaint
Case 2:20-cv-11574-SVW-MAA Document 1 Filed 12/23/20 Page 3 of 8 Page ID #:3




  1   accommodation, and a business establishment.
  2     10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
  3   to provide wheelchair accessible sales counters in conformance with the ADA
  4   Standards as it relates to wheelchair users like the plaintiff.
  5     11. The Store provides sales counters to its customers but fails to provide
  6   any wheelchair accessible sales counters.
  7     12. The problems that plaintiff encountered is that the sales counter was too
  8   high and there was no lowered portion of the sales counter suitable for
  9   wheelchair users.
 10     13. Plaintiff believes that there are other features of the sales counters that
 11   likely fail to comply with the ADA Standards and seeks to have fully compliant
 12   sales counters available for wheelchair users.
 13     14. On information and belief, the defendants currently fail to provide
 14   wheelchair accessible sales counters.
 15     15. Additionally, on the date of the plaintiff’s visit, the defendants failed to
 16   provide wheelchair accessible paths of travel in conformance with the ADA
 17   Standards as it relates to wheelchair users like the plaintiff.
 18     16. The Store provides paths of travel to its customers but fails to provide
 19   any wheelchair accessible paths of travel.
 20     17. A few problems that plaintiff encountered is that the ramp that runs up
 21   to the entrance did not have a level landing. What is more, the ramp had a slope
 22   that was too steep for plaintiff.
 23     18. Plaintiff believes that there are other features of the paths of travel that
 24   likely fail to comply with the ADA Standards and seeks to have fully compliant
 25   paths of travel available for wheelchair users.
 26     19. On information and belief, the defendants currently fail to provide
 27   wheelchair accessible paths of travel.
 28     20. These barriers relate to and impact the plaintiff’s disability. Plaintiff


                                               3

      Complaint
Case 2:20-cv-11574-SVW-MAA Document 1 Filed 12/23/20 Page 4 of 8 Page ID #:4




  1   personally encountered these barriers.
  2     21. As a wheelchair user, the plaintiff benefits from and is entitled to use
  3   wheelchair accessible facilities. By failing to provide accessible facilities, the
  4   defendants denied the plaintiff full and equal access.
  5     22. The failure to provide accessible facilities created difficulty and
  6   discomfort for the Plaintiff.
  7     23. The defendants have failed to maintain in working and useable
  8   conditions those features required to provide ready access to persons with
  9   disabilities.
 10     24. The barriers identified above are easily removed without much
 11   difficulty or expense. They are the types of barriers identified by the
 12   Department of Justice as presumably readily achievable to remove and, in fact,
 13   these barriers are readily achievable to remove. Moreover, there are numerous
 14   alternative accommodations that could be made to provide a greater level of
 15   access if complete removal were not achievable.
 16     25. Plaintiff will return to the Store to avail himself of its goods and to
 17   determine compliance with the disability access laws once it is represented to
 18   him that the Store and its facilities are accessible. Plaintiff is currently deterred
 19   from doing so because of his knowledge of the existing barriers and his
 20   uncertainty about the existence of yet other barriers on the site. If the barriers
 21   are not removed, the plaintiff will face unlawful and discriminatory barriers
 22   again.
 23     26. Given the obvious and blatant nature of the barriers and violations
 24   alleged herein, the plaintiff alleges, on information and belief, that there are
 25   other violations and barriers on the site that relate to his disability. Plaintiff will
 26   amend the complaint, to provide proper notice regarding the scope of this
 27   lawsuit, once he conducts a site inspection. However, please be on notice that
 28   the plaintiff seeks to have all barriers related to his disability remedied. See


                                                4

      Complaint
Case 2:20-cv-11574-SVW-MAA Document 1 Filed 12/23/20 Page 5 of 8 Page ID #:5




  1   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
  2   encounters one barrier at a site, he can sue to have all barriers that relate to his
  3   disability removed regardless of whether he personally encountered them).
  4
  5   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  6   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
  7   Defendants.) (42 U.S.C. section 12101, et seq.)
  8     27. Plaintiff re-pleads and incorporates by reference, as if fully set forth
  9   again herein, the allegations contained in all prior paragraphs of this
 10   complaint.
 11     28. Under the ADA, it is an act of discrimination to fail to ensure that the
 12   privileges, advantages, accommodations, facilities, goods and services of any
 13   place of public accommodation is offered on a full and equal basis by anyone
 14   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 15   § 12182(a). Discrimination is defined, inter alia, as follows:
 16            a. A failure to make reasonable modifications in policies, practices,
 17                or procedures, when such modifications are necessary to afford
 18                goods,     services,   facilities,   privileges,    advantages,     or
 19                accommodations to individuals with disabilities, unless the
 20                accommodation would work a fundamental alteration of those
 21                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 22            b. A failure to remove architectural barriers where such removal is
 23                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 24                defined by reference to the ADA Standards.
 25            c. A failure to make alterations in such a manner that, to the
 26                maximum extent feasible, the altered portions of the facility are
 27                readily accessible to and usable by individuals with disabilities,
 28                including individuals who use wheelchairs or to ensure that, to the


                                               5

      Complaint
Case 2:20-cv-11574-SVW-MAA Document 1 Filed 12/23/20 Page 6 of 8 Page ID #:6




  1                maximum extent feasible, the path of travel to the altered area and
  2                the bathrooms, telephones, and drinking fountains serving the
  3                altered area, are readily accessible to and usable by individuals
  4                with disabilities. 42 U.S.C. § 12183(a)(2).
  5     29. When a business provides facilities such as sales or transaction counters,
  6   it must provide accessible sales or transaction counters.
  7     30. Here, accessible sales or transaction counters have not been provided in
  8   conformance with the ADA Standards.
  9     31. When a business provides paths of travel, it must provide accessible
 10   paths of travel.
 11     32. Here, accessible paths of travel have not been provided in conformance
 12   with the ADA Standards.
 13     33. The Safe Harbor provisions of the 2010 Standards are not applicable
 14   here because the conditions challenged in this lawsuit do not comply with the
 15   1991 Standards.
 16     34. A public accommodation must maintain in operable working condition
 17   those features of its facilities and equipment that are required to be readily
 18   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 19     35. Here, the failure to ensure that the accessible facilities were available
 20   and ready to be used by the plaintiff is a violation of the law.
 21
 22   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 23   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 24   Code § 51-53.)
 25     36. Plaintiff repleads and incorporates by reference, as if fully set forth
 26   again herein, the allegations contained in all prior paragraphs of this
 27   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 28   that persons with disabilities are entitled to full and equal accommodations,


                                               6

      Complaint
Case 2:20-cv-11574-SVW-MAA Document 1 Filed 12/23/20 Page 7 of 8 Page ID #:7




  1   advantages, facilities, privileges, or services in all business establishment of
  2   every kind whatsoever within the jurisdiction of the State of California. Cal.
  3   Civ. Code §51(b).
  4      37. The Unruh Act provides that a violation of the ADA is a violation of the
  5   Unruh Act. Cal. Civ. Code, § 51(f).
  6      38. Defendants’ acts and omissions, as herein alleged, have violated the
  7   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
  8   rights to full and equal use of the accommodations, advantages, facilities,
  9   privileges, or services offered.
 10      39. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 11   discomfort or embarrassment for the plaintiff, the defendants are also each
 12   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 13   (c).
 14
 15            PRAYER:
 16            Wherefore, Plaintiff prays that this Court award damages and provide
 17   relief as follows:
 18          1. For injunctive relief, compelling Defendants to comply with the
 19   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 20   plaintiff is not invoking section 55 of the California Civil Code and is not
 21   seeking injunctive relief under the Disabled Persons Act at all.
 22          2. Damages under the Unruh Civil Rights Act, which provides for actual
 23   damages and a statutory minimum of $4,000 for each offense.
 24          3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 25   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 26
 27
 28


                                                7

      Complaint
Case 2:20-cv-11574-SVW-MAA Document 1 Filed 12/23/20 Page 8 of 8 Page ID #:8




  1   Dated: December 17, 2020     CENTER FOR DISABILITY ACCESS
  2
  3
  4
  5                                By: _______________________
  6                                      Russell Handy, Esq.
                                         Attorney for plaintiff
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                         8

      Complaint
